UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00862 The Growth Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: February 28, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Growth Fund of America® [photo of a man standing in a field - a silo in the background] Semi-annual report for the six months ended February 28, 2011 The Growth Fund of America invests in a wide range of companies that appear to offer superior opportunities for growth of capital. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.69% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 to 29 for details. Results for other share classes can be found on page 4. See the prospectus and the Risk Factors section of this report for more information on risks associated with investing in the fund. Fellow shareholders: [photo of a man standing in a field - a silo in the background] Stocks surged during the six months ended February 28, 2011, as investors became more confident in the U.S. economic expansion and continuing strong corporate profits. During the six-month period, these positive developments outweighed concerns about rising oil prices as a result of political unrest in the Middle East and the high debt levels of U.S. cities and states and the federal government. On March 11, after the six-month period closed, Japan was rocked by a magnitude 9.0 earthquake, one of the largest on record. It triggered an estimated 30-foot tsunami that severely damaged Japan’s northeast coastal region and a nuclear plant north of Tokyo. Thousands died in the disaster. The full impacts on Japan’s $5 trillion economy, the third largest in the world, and the follow-on effects for the rest of the world, have yet to be determined. As we continue to monitor developments in Japan, our thoughts and prayers are with those impacted by this tragedy. [Begin Sidebar] Results at a glance Total returns for periods ended February 28, 2011, with all distributions reinvested Total returns Average annual total returns 6 months 1 year 5 years 10 years Lifetime1 The Growth Fund of America (Class A shares) % Standard & Poor’s 500 Composite Index2 Lipper Capital Appreciation Funds Index3 Lipper Growth Funds Index3 Lipper Large-Cap Core Funds Index3 — 4 Lipper Large-Cap Growth Funds Index3 — 4 1 Since Capital Research and Management Company (CRMC) began managing the fund on December 1, 1973. 2 The S&P 500 is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3 Results of the Lipper indexes do not reflect the effect of sales charges, account fees or taxes. 4 This Lipper index was not in existence when CRMC began managing the fund. [End Sidebar] During the six-month period ended February 28, 2011, The Growth Fund of America (GFA) posted a total return of 26.4%. On a relative basis, the fund lagged the 27.7% return of the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market. As shown in the chart on page 1, GFA’s return slightly exceeded two of the four Lipper indexes we use to measure the fund’s progress. Over longer periods, GFA has continued to outpace the S&P 500 and the four Lipper indexes. For the 10 years ended February 28, the fund had an average annual total return of 4.0% compared with 2.6% by the S&P 500. It also exceeded the returns of the four Lipper indexes. For its 37-year lifetime, GFA had an average annual total return of 13.8% compared with 10.7% for the S&P 500. The applicable Lipper peer group indexes posted returns of 10.9% and 9.7% over the same period. Investment results analysis The fund’s holdings in energy and information technology played a major role in the fund’s strong returns. Energy stocks rose sharply from the Middle East turmoil, which raised the specter of supply disruption in the oil markets. Prior to the breakout of that unrest, however, markets were already gaining confidence in rising oil demand. Major contributors included Schlumberger (+75.2%), Suncor Energy (+55.1%) and Apache (+38.7%). In information technology, the fund’s largest investment sector, the majority of holdings did well. They benefited from growing demand and a reasonable starting valuation for the stocks. The four largest positions in the fund are technology stocks and they include Oracle (+50.4%), Apple (+45.1%), Google (+36.3%) and Microsoft (+13.2%). Other technology stocks in the top 20 largest holdings which made major contributions were Corning (+47.1%) and Qualcomm (+55.5%). The health care sector detracted from results. Pharmaceuticals were hurt by continued pressure on their business from the threats of patent expirations and health care reform. Among those affected were Bristol-Myers (–1.0%), Merck (–7.4%), Abbott Laboratories (–2.5%) and Teva Pharmaceutical Industries (–0.9%). During the past six months, the fund’s cash position declined from 8.7% to 6.1%. Having some cash acted as a drag to results in this very strong six-month period, but with market volatility, the flexibility cash provides may prove to be beneficial in the next period. It is important to point out that the cash position represents the aggregate views of the 12 portfolio counselors and is not a top-down decision. The road ahead The U.S. recovery has been gaining steam, and many companies are in healthy shape, poised to do well. This is welcome news compared to the recent recession. Macro issues, however, bear watching. There are still questions about the economic implications of the disaster in Japan. In the U.S. and a number of other countries, government deficits and spending need to be addressed. There are concerns about the unrest in the Middle East, which could add further volatility to the outlook. We will be closely tracking these events with our worldwide network of investment professionals. As we look forward, we are very pleased about the quality of the fundamental research being done in our organization and we believe we are well prepared for the future. We remain confident that this is a key attribute for success in our ability to seek superior long-term results for our shareholders. We thank you for your continuing support of The Growth Fund of America. Sincerely, /s/ James F. Rothenberg James F. Rothenberg Vice Chairman of the Board /s/ Donald D. O’Neal Donald D. O’Neal President April 4, 2011 For current information about the fund, visit americanfunds.com. Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended March 31, 2011 (the most recent calendar quarter-end): 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 — first sold 2/15/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/15/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/15/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/1/02 Class 529-F-1 shares3,4 — first sold 9/16/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Classes B, C and F-1 shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 to 29 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. Summary investment portfolio February 28, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See page 33 for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification Percent of net assets Information technology 20.95 % Consumer discretionary Energy Financials Health care Other industries Other asset types Short-term & other assets less liabilities [end pie chart] Largest Equity Holdings Percent of net assets Oracle 2.6 % Google Apple Microsoft Schlumberger Home Depot Comcast Suncor Philip Morris International Apache Percent Value of net Common stocks- 93.67% Shares ) assets Information technology- 20.95% Oracle Corp. $ Google Inc., Class A (1) Apple Inc. (1) Microsoft Corp. EMC Corp. (1) Corning Inc.(2) QUALCOMM Inc. Texas Instruments Inc. Yahoo! Inc. (1) First Solar, Inc. (1)(2) Other securities Consumer discretionary- 14.73% Home Depot, Inc. Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares DIRECTV, Class A (1) Amazon.com, Inc. (1) Time Warner Cable Inc. Time Warner Inc. NIKE, Inc., Class B Johnson Controls, Inc. News Corp., Class A General Motors Co. (1) Other securities Energy- 11.68% Schlumberger Ltd. Suncor Energy Inc. (CAD denominated) Suncor Energy Inc. Apache Corp. EOG Resources, Inc.(2) Noble Energy, Inc. Other securities Financials- 10.68% Citigroup Inc. (1) JPMorgan Chase & Co. Wells Fargo & Co. Goldman Sachs Group, Inc. Bank of America Corp. Industrial and Commercial Bank of China Ltd., Class H Other securities Health care- 9.12% Merck & Co., Inc. Gilead Sciences, Inc. (1) Stryker Corp. Allergan, Inc. UnitedHealth Group Inc. Other securities Industrials- 7.45% Union Pacific Corp. CSX Corp. General Dynamics Corp. Other securities Materials- 6.76% Syngenta AG Barrick Gold Corp. Praxair, Inc. Newmont Mining Corp. Freeport-McMoRan Copper & Gold Inc. Other securities Consumer staples- 5.53% Philip Morris International Inc. Costco Wholesale Corp. CVS/Caremark Corp. Other securities Telecommunication services- 1.64% América Móvil, SAB de CV, Series L (ADR) Other securities Utilities - 0.29% Other securities Miscellaneous-4.84% Other common stocks in initial period of acquisition Total common stocks (cost: $116,474,887,000) Percent Value of net Preferred stocks- 0.04% ) assets Other - 0.04% Other securities Total preferred stocks (cost: $87,500,000) Percent Value of net Warrants- 0.01% Shares ) assets Financials- 0.01% Citigroup Inc., Class A, warrants, expire 2019 (1) $ Other securities - Total warrants (cost: $26,099,000) Percent Value of net Convertible securities- 0.14% ) assets Other - 0.11% Other securities Miscellaneous-0.03% Other convertible securities in initial period of acquisition Total convertible securities (cost: $215,016,000) Percent Value of net Bonds & notes- 0.07% ) assets Other - 0.07% Other securities Total bonds & notes (cost: $121,061,000) Principal Percent amount Value of net Short-term securities- 6.19% ) ) assets Freddie Mac 0.165%-0.401% due 3/1-12/16/2011 Fannie Mae 0.17%-0.513% due 3/1-11/1/2011 U.S. Treasury Bills 0.15%-0.291% due 4/14/2011-2/9/2012 Federal Home Loan Bank 0.17%-0.411% due 3/3/2011-2/13/2012 Federal Farm Credit Banks 0.19%-0.503% due 3/30/2011-1/19/2012 JPMorgan Chase & Co. 0.23% due 3/21/2011 Jupiter Securitization Co., LLC 0.28% due 8/1/2011 (3) Google Inc. 0.16%-0.19% due 3/11-5/5/2011 (3) Other securities Total short-term securities (cost: $10,364,618,000) Total investment securities (cost: $127,289,181,000) Other assets less liabilities ) ) Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. “Other securities” includes all issues that are not disclosed separately in the summary investment portfolio, including securities which were valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities was $1,424,837,000, which represented .85% of the net assets of the fund. This amount includes $694,113,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. Some of these securities (with an aggregate value of $161,549,000, which represented .10% of the net assets of the fund) may be subject to legal or contractual restrictions on resale. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended February 28, 2011, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividendor interest income (000) Value of affiliates at 2/28/2011 (000) Corning Inc. $ $ EOG Resources, Inc. - First Solar, Inc. (1) - - Linear Technology Corp. - - Intuitive Surgical, Inc. (1) - Edwards Lifesciences Corp. (1) - - FMC Technologies, Inc. (1) - - - Virgin Media Inc. - - KLA-Tencor Corp. - - Sigma-Aldrich Corp. - Kerry Group PLC, Class A - - Flextronics International Ltd. (1) - - - AMR Corp. (1) (4) - - - AMR Corp. 6.25% convertible notes 2014 (4) $ - $ - - CRH PLC (4) - Harman International Industries, Inc. (4) - 58 - St. Jude Medical, Inc. (1) (4) - - Strayer Education, Inc. (4) - - Syngenta AG (4) - - United States Steel Corp. (4) - - Vertex Pharmaceuticals Inc. (1) (4) - - - Xilinx, Inc. (4) - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Represents an affiliated company as defined under the Investment Company Act of 1940. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $1,404,980,000, which represented .84% of the net assets of the fund. (4) Unaffiliated issuer at 2/28/2011. Key to abbreviations ADR American Depositary Receipts CAD Canadian dollars See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at February 28, 2011 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $120,867,493) $ Affiliated issuers (cost: $6,421,688) $ Cash denominated in currencies other than U.S. dollars (cost: $2,816) Cash 68 Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Directors' deferred compensation Other Net assets at February 28, 2011 $ Net assets consist of: Capital paid in on shares of capital stock $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at February 28, 2011 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 7,500,000 shares, $.001 par value (5,263,655 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended February 28, 2011 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $11,820; also includes $43,854 from affiliates) $ Interest (also includes $205 from affiliates) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal 52 Custodian Other Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain (loss) on: Investments (net of non-U.S. taxes of $945; also includes $413,891 net loss from affiliates) Currency transactions ) Net unrealized appreciation on: Investments Currency translations Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended February 28, 2011* Year ended August 31, 2010 Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized appreciation (depreciation) on investments and currency translations ) Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total increase (decrease) in net assets ) Net assets: Beginning of period End of period (including distributions in excess of and undistributed net investment income: $(223,094) and $635,003, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization The Growth Fund of America, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund invests in a wide range of companies that appear to offer superior opportunities for growth of capital. In 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporationto a Delaware statutory trust. The reorganization may be completed in 2011; however, the fund reserves the right to delay the implementation. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presentsthe fund’s valuation levels as of February 28, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $
